Title: To James Madison from Turell Tufts, 3 September 1808
From: Tufts, Turell
To: Madison, James



Sir
Sep. 3. 1808

I have occasionally communicated to you some results from the Embargo as they have appeared in this quarter and my anticipations.  These have not been accomplished as I at first excepted, owing to the relief here and elsewhere obtained by the smuggling about Passamaquoddy, by Vessells clearing out as Coasters & proceeding to the W Indies, and by B. Vessells, laying three leagues from the Coasts, in various Parts and receiving Flour & other articles.  This business has been carried on, I am well convinced, to an extent far beyond the suspicion of the Government: and tho’ most articles are Scarce & dear in this place yet there is no one, unless ’tis Tobacco but can be Purchased!  This day 225 bls Amn Flour arrived here from Halifax.  It was bro’t from the US. in a B. Vessell, and Cost at that Place only 10 Dolls.  Such is the facility with which Such smuggling is done.  On the other hand, B. manufactures which are Prohibited, are bro’t into the US., with the same ease, and I am well informed that the  Halifax is full of Adventurers purchasing  Goods.  The Effects therefore which the Embargo ought to have Produced in the W Indies will be only Partial, and unless it Continues another year & most strictly executed,  Political good, in its operation on the W Indies will not be accomplished.
Three days since a Schooner bound to  owned by a Mr. Delamaur of N York from whence she sailed 19 July, was brought in here on the plea that she had on board Goods not Cleared out, and Could not be Considered as Stores.  The Commissioner of the Admy. examined the Matter, and altho’ he was of opinion that the Master had forfeited his bond by having Such Goods on board, he released her at once, as the Captain in that respect was answerable only to his own Government.  I made all the enquiry I could into the business, and ’tis my opinion, that the Goods found on board Could not be Considered as making the Bondsmen liable, as they appear to be trifling in magnitude and Probably were the Adventures of the mate & seamen.  I did not ascertaine these circumstances untill she had departed.  The Vessell’s papers were in order.
There is an Am. Guineaman in Cayenne brought into Port by a British naval Officer, having been Met at Sea, without any Officers, Also an Am: Ship from the Southward of Cayenne the Master & mate of which are Supposed to have been murdered.  The people have in consequence been arrested, until information Can be recd. from the US.  These things I have recd. from a Prisoner just arrived, who Could not give me the names.
The mail Boat from Bds. this day brings account, that the Spanish Patriots have opened their Ports on the main & at Porto Rico to the B. Trade, and that the French Vessell that arrived at Laguira or near that place with the French dispatches respecting the revolution, was arrested, and the Officers made Prisoners.  The Fr. Privateer Genl. Ernouf was also taken.  I am most respectfully Your very humble servt

T. Tufts


P. S.  Four Vessels vizt. 
Three friends, Rhodes, of NYork
Union, Yell, Salem
Union, Cook, Providence
Boston Packet, Smith, Salem 
arrived here under the  license, laden & now departed

